REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
The examiner of record acknowledges receipt of the response filed on 6/6/2022.  The terminal disclaimer (TD) included with the response was approved by the Office on 6/6/2022.  Accordingly, the double patenting rejection presented on the non-final office action mailed on 3/24/2022 is hereby withdrawn.  
In relation to the patentability of independent claim 21, the prior art of record does not disclose or suggest, inter alia, a tubular member sized to fit within the eustachian tube (ET) having a flow limiting member disposed within a lumen of the tubular member, wherein the flow limiting member includes a body configured to reduce a flow rate of the fluid traveling through the flow limiting member and out of the plurality of lateral apertures to the ET.  
In relation to the patentability of independent claim 44, the prior art of record does not disclose or suggest, inter alia, a tubular member comprising a lumen, a plurality of lateral apertures disposed at adjacent the distal end, and a flow limiting member disposed within the lumen of the tubular member wherein fluid is configured to flow through the flow limiting member and out of the plurality of lateral apertures to the eustachian tube (ET). 
In relation to the patentability of independent claim 47, the prior art of record does not disclose or suggest, inter alia, a tubular member comprising a lumen, a plurality of lateral apertures disposed at adjacent the distal end, and a sponge member disposed within the lumen of the tubular member wherein fluid is configured to flow through the sponge member and out of the plurality of lateral apertures to the eustachian tube (ET). 
The examiner notes that the above claims specifically disclose a flow limiting member or sponge that ensures a proper flow rate of fluid [adequate pressure within the ET] as the fluid is infused from a tubular member into the eustachian tube (ET).  The eustachian tube is a very complex duct that connects the middle ear to the nasopharynx.  The tube has many functions, most notably to equalize the pressure between the middle ear and atmosphere, and facilitate secretion drainage from the middle ear.  Moreover, excessive variations of internal pressure caused by an inadequate rate of infusion could cause significant internal damage within the ear.  Therefore, due to the unique characteristics of the ET and the sensitivity of the ET to pressure, the prior art of record does not disclose or suggest a flow limiting member capable of performing the claimed function.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANUEL A MENDEZ whose telephone number is (571)272-4962.  The examiner can normally be reached on Mon-Fri 7:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mr. Nathan Price can be reached at 571-270-5421.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Respectfully submitted,
/MANUEL A MENDEZ/              Primary Examiner, Art Unit 3783